DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Group II, claims 11-14, in the reply filed on 2/24/2022 is acknowledged.  
The traversal is on the ground(s) that under MPEP 806. 05(j) restriction is improper (response page 5).  This is not found persuasive because this application is submitted under 35 U.S.C. 371; and, thus, unity of invention analysis has been applied as explained in the prior office action. The unity of invention (a product and a method of using this product) is broken because the technical feature such as a product as claimed which is a composition with a strain having formic acid producing ability, culture thereof or lysate/extract thereof (claim 1 and claim 11), is not a special technical feature as it does not make a contribution over the prior art in view of US 8,597,929 (Kringelum et al). The cited product discloses a product that is a commercial starter culture with bacterial strain(s) belonging to Enterococcus and/or Pediococcus having formic acid producing ability; for example: see abstract, col. 1, lines 39-49 and claim 5.
Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 2/24/2022.


Claim Objections
Claim 12 is objected to because of the following informalities:
Latin names of microorganisms should be italicized. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
				                    Deposit
	Claim 12 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
At least some of the claims require one of ordinary skill in the art to have access to 3 specific microorganisms that are Enterococcus faecium KR127 (KCTC 13135 BP), Pediococcus pentosaceus NKR654 (KCTC 13137 BP) and Enterococcus faecalis TN3 (KCTC 13136 BP).
Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganisms. The specification does not disclose a repeatable process to obtain the microorganism and it is not clear from the specification or record that the microorganism is readily available to the public.  

	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because KCTC has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection.  
Notes:  copies of deposit receipts are required as evidence of viability of the claimed strains. These papers appear to be within the records of the instant file; for example: see specification last pages 43-45 filed on 5/21/2019 and on 12/02/2020 but canceled by specification amendment on 4/13/2020. Please, confirm that this filing of copies of deposit receipts for each claimed strain is proper or refile the copies together with the statement as explained above.
                             

                              Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,387,228 (Sugiyama et al) in the light of evidenced by US 8,597,929 (Kringelum et al);
US 9,387,228 (Sugiyama et al) teaches a method of preventing or treating metabolic syndrome including obesity in a mammal by administering a strain belonging to Pediococcus pentosaceus or a culture or extract thereof; for example: see abstract; see col. 3, lines 12-20 and lines 58-65). Although US 9,387,228 (Sugiyama et al) is silent about formic acid production by the strain belonging to Pediococcus pentosaceus, it is well known that bacteria belonging to Pediococus pentosaceus produce formic acid as evidenced by US 8,597,929 (Kringelum et al); for example: see col.1, lines 44-56.
Thus, the cited document anticipates claim 11.
As applied to claim 12: the cited US 9,387,228 (Sugiyama et al) clearly teaches administering an “extract” of bacteria belonging to Pediococcus pentosaceus. Both extract and/or lysate as claimed and as disclosed is a composition of unknown constitution; and thus, cannot be distinguished from the cited “extract” regardless the use of a specific strain. With respect to the claimed limitation “culture” it is noted that this phrase does not point that presence of cells of the claimed strains is required. Thus, “culture” as claimed is considered to be extract or lysate of unknown constitution; and thus, cannot be distinguished from the cited “extract” regardless the use of a specific strain.

As applied to claim 14: the cited US 9,387,228 (Sugiyama et al) clearly teaches administering amount of 108 -10 12 CFU per g and/or per day (col. 6, lines 15-23) as required by the claimed method. 
Thus, the cited document US 9,387,228 (Sugiyama et al) anticipates the claimed invention. 

Claims 11 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 101508586 in the light of evidenced by US 8,597,929 (Kringelum et al);
KR 101508586 teaches a method of preventing or treating metabolic syndrome including obesity by administering a strain belonging to Enterococcus faecalis (same as faecium); for example: see abstract. It is well known that bacteria belonging to the species of Enterococcus produce formic acid as evidenced by US 8,597,929 (Kringelum et al); for example: see col.1, lines 44-48.
Thus, the cited document KR 101508586 anticipates claims 11 and 13.

Claims 11, 13 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 101611829 in the light of evidenced by US 8,597,929 (Kringelum et al);
KR 101611829 teaches a method of preventing or treating metabolic syndrome including obesity in a mammal by administering a strain belonging to Pediococcus pentosaceus; for example: see abstract. It is well known that bacteria belonging to Pediococus pentosaceus produce formic acid as evidenced by US 8,597,929 (Kringelum et al); for example: see col.1, lines 44-56. 
KR 101611829 teaches administering amount of 108 -10 12 CFU/g (see translation page 7, lines 14-19) as required by the claimed method.
Thus, the cited document KR 101611829 anticipates the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 9, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653